          Case 1:20-cv-00909-DAT Document 26 Filed 04/27/21 Page 1 of 1




           In the United States Court of Federal Claims
                                           No. 20-909C
                                       Filed: April 27, 2021


 CHARLES J. ADAMS, et al.,

                     Plaintiffs,

 v.

 THE UNITED STATES,

                     Defendant.


                                             ORDER

        On April 21, 2021, the United States filed its unopposed motion for a protective order.
(ECF No. 25). The Court granted that motion, and directed the United States to comply with the
Standing Rules Order regarding the submission of proposed orders. (April 21, 2021 Dkt. Order).
To date, the United States has not submitted a proposed protective order to chambers, and the
Court has not entered a protective order in this case. If the United States no longer believes that a
protective order is necessary, it is ORDERED to notify the Court by email not later than 12:00
PM (noon) on April 28, 2021. Alternatively, the United States is ORDERED to submit its
proposed protective order under the procedures outlined in the Court’s Standing Rules Order,
(ECF No. 5), not later than 12:00 PM (noon) on April 28, 2021.

       IT IS SO ORDERED.

                                                                      s/  David A. Tapp
                                                                      DAVID A. TAPP, Judge
